Citation Nr: 1008733	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  07-00 154A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to increase in a 60 percent rating for Meniere's 
disease.  


REPRESENTATION

Appellant represented by:	Katrina J. Eagle, Attorney


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel







INTRODUCTION

The Veteran had active duty in the Marine Corps from March 
1985 to March 1989 and from February 1991 to March 1991.  He 
also had additional service in the Marine Corps Reserve 
including a period of active duty for training from July 1990 
to August 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 RO rating decision 
that, in pertinent part, denied an increase in a 60 percent 
rating for Meniere's disease.  

In a May 2009 decision, the Board denied the Veteran's claim.  
The Veteran then appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
January 2010, the parties (the Veteran and the VA Secretary) 
filed a joint motion which requested that the Board's 
decision be vacated and remanded.  A January 2010 Court Order 
granted the motion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board is remanding this matter pursuant to the September 
2009 Court Order.  

The Board observes that the January 2009 Joint Motion (noted 
above in the INTRODUCTION) found that the Board erred in not 
securing another, more recent, VA examination.  The joint 
motion specifically indicated that the four-year old rating 
examination for the Veteran's service-connected Meniere's 
disease did not qualify as contemporaneous.  Additionally, 
the joint motion indicated that whether the Veteran 
experienced a cerebellar gait was a medical question that 
required an opinion from a competent medical professional.  
It was noted, essentially, that it was for a medical 
professional to clarify whether the Veteran's symptoms equate 
to a cerebellar gait.  

The Veteran was last afforded a VA ear disease examination in 
June 2005.  The impression was Meniere's disease, right ear; 
tinnitus, right ear; and chronic otitis media.  

Additionally, a prior May 2005 VA audiological examination 
report related a diagnosis of mild flat mixed loss and 
periodic tinnitus, thresholds could improve with medical 
treatment.  

The Board notes that the Veteran has had treatment for his 
service-connected Meniere's disease subsequent to the June 
2005 VA ear disease examination.  

For example, a June 2006 VA treatment entry noted that the 
Veteran had a history of Meniere's disease which manifested 
in the early 1990s.  The Veteran stated that he had vertigo 
associated with a scuba diving accident while serving in the 
Marine Corps.  He reported that his right side was affected.  
The Veteran indicated that he had too much fluid in his right 
ear and that he had an increased frequency of vertigo during 
the last year.  He stated that he also had tinnitus and 
hearing loss.  The Veteran reported that he had the episodes 
of vertigo while driving and indicated that the episodes were 
impacting his ability to perform at his job.  An assessment 
was not specifically provided at that time.  

An October 2008 VA treatment entry noted that the Veteran had 
a ten year history of episodic vertigo.  He reported that 
about once or twice a week, he would have a sensation of 
spinning for several minutes followed by hours of feeling an 
imbalance with movement.  He stated that the episodes were 
exacerbated by salty food intake, head movement, or 
accumulation of fluid in his right ear.  The Veteran reported 
that his symptoms had become increasingly worse over the 
previous year.  It was noted that the Veteran also complained 
of a chronically draining right ear.  The assessment was 
Meniere's disease, right ear, moderate to severe, per the 
Veteran.  

The Board observes that the Veteran has not been afforded a 
VA examination in almost five years.  Additionally, the 
record clearly raises a question as to the current severity 
of his service-connected Meniere's disease.  The Veteran has 
also not been afforded a recent VA examination that 
specifically addresses whether his service-connected 
Meniere's disease involves hearing impairment with attacks of 
vertigo and a cerebellar gait occurring more than once 
weekly, with or without tinnitus.  Therefore, in light of the 
Court's Order and the evidence of record, the Board finds 
that a current examination is necessary.  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1995) (VA was required to afford 
a contemporaneous medical examination where examination 
report was approximately two years old); see also Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  

Prior to the examination, any outstanding records of 
pertinent treatment should be obtained and added to the 
record.  

Accordingly, the case is REMANDED for the following:  

1.  Ask the Veteran to identify all 
medical providers who have treated him for 
his service-connected Meniere's disease 
since October 2008.  After receiving this 
information and any necessary releases, 
contact the named medical providers and 
obtain copies of the related medical 
records which are not already in the 
claims folder.  Specifically, VA treatment 
records since October 2008 should be 
obtained.  

2.  Have the Veteran undergo the 
appropriate VA examination(s) to 
ascertain the current severity of his 
service-connected Meniere's disease.  The 
claims folder must be provided to and 
reviewed by the examiner in conjunction 
with the examination.  All signs and 
symptoms of the service-connected 
Meniere's disease should be reported in 
detail (including all information for 
rating this disability under Diagnostic 
Code 6205).  The examiner should 
specifically indicate whether the Veteran 
experiences hearing impairment with 
attacks of vertigo and a cerebellar gait 
occurring more than once weekly, with or 
without tinnitus.  (The Board observes 
that the examiner must specifically 
indicate if the Veteran is experiencing a 
cerebellar gait).  

3.  Thereafter, readjudicate the claim for 
entitlement to an increase in a 60 percent 
rating for Meniere's disease.  If any 
benefit sought on appeal remains denied, 
issue a supplemental statement of the case 
to the Veteran and his representative, and 
provide an opportunity to respond before 
the case is returned to the Board.  

The purposes of this remand are to ensure notice is complete, 
and to assist the appellant with the development of his 
claim.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


